Petition for Writ of Mandamus Denied and
Memorandum Opinion filed September 30, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00721-CV

In Re Richard J. Plezia,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On July 30, 2010, relator, Richard J. Plezia, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable Brent Gamble, presiding judge
of the 270th District Court of Harris County, to set aside his July 16, 2010
order denying relator’s motion to disqualify counsel.  Relator asserts that
Randy Sorrels is a material witness (and in fact the only witness) on the
breach of the “Exit Agreement”—the only claim not ordered to arbitration.  However,
relator did not prove this by affidavit or deposition testimony.  Relator has
not met his burden of providing a sufficient record establishing his right to
mandamus relief.  See Tex. R. App. P. 52.7. 
Relator also requests that we compel the trial court
to set aside the July 16, 2010 order granting Abraham. Watkins, Nichols,
Sorrels, Agosto & Friend’s motion to compel arbitration.  Without deciding
whether the trial court abused its discretion, we conclude that relator has not
shown that he does not have an adequate remedy by appeal.  See In re Gulf
Exploration, LLC, 289 S.W.3d 836 (Tex. 2009) (orig. proceeding).  
Accordingly, we deny relator’s petition for writ of
mandamus.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Brown, Sullivan, and Christopher.